DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-15, and 17-20 were amended. Claims 1-20 are pending and are examined in this office action.
Claims 1-20 are rejected under 35 USC 112(b).
Claims 1-20 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 USC 103. See response to arguments.

Response to Arguments
	Applicant’s arguments filed 08/26/2022 have been fully considered and are persuasive. In particular, Applicant argues that the “descriptors” taught by Yakubovich refer to either classifiers or collections of images and that this is not analogous to “variation parameters” or “categories of variation parameters”. This argument is persuasive. The current grounds of rejection is based on a new mapping of the “categories of variation parameters” by the “characteristics” taught by Yakubovich as described in detail in the current rejection. While the references have not changed, this is a change in the basic thrust of the rejection.

	Applicant further argues that “relevant” does not raise an indefiniteness issue under 35 USC 112(b) because the claim provides the criterion by which a proper subset would be determined relevant. In particular, that a subset is “relevant” when it is returned by the seeding taxonomy. This is persuasive. No rejection under 35 USC 112(b) for this claim term is made herein.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims variously recite “categories of variation parameters”; however, this limitation does not find antecedent basis in the specification.

Claim Interpretation 
	Claims 8-14 are directed to one or more “computer storage media”. The published specification at [0137] reads “Computer storage media excludes signals per se.” This is a clear and unmistakable disclaimer of transitory signals per se for the claim term “computer storage media”. See MPEP 2111.01, subsection IV.B.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
	Claims 1-20 variously recite “categories of variation parameters”. As indicated above, this term does not find support in the specification. Moreover, it is used in the same way that “variation parameters” is used by the specification. As per MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” In this case, this is unclear what distinction, if any, exists between “categories of variation parameters” and “variation parameters”. For the purposes of examination, “categories of variation parameters” and “variation parameters” are being interpreted as meaning the same thing and would include things like latitude, longitude, time of day, etc. A “value” of a variation parameter would then correspond to a particular value that one of the parameter may take such as a particular latitude, longitude, time of day, etc. 
	If Applicant wishes to make a distinction between “variation parameters” and “values of variation parameters”, Applicant is encouraged to use this terminology in place of terminology which does not find antecedent basis in the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1 Analysis (All Claims)
According to the first part of the analysis, in the instant case claims 1-7 are directed to a system comprising at least a hardware processor; claims 8-14 are directed to one or more computer storage media (note claim interpretation including disavowal of signals per se); and claims 15-20 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

	Combined Step 2A Prong 1, Step 2A Prong 2, and Step 2B Analysis	
	
	Claim 1 includes the following recitation of an abstract idea:
that associates the plurality of machine learning scenarios with corresponding proper subsets of a plurality of categories of variation parameters, a relevant proper subset of the plurality of categories of variation parameters associated with the selected machine learning scenario by the seeding taxonomy; and (A person could practically associate a machine learning scenario with a corresponding proper subset of a plurality of categories of variation parameters in the human mind. This is a recitation of a mental process.)
… for a selected subset of the plurality of categories of variation parameters (Performing a selection of a subset of the plurality of categories of variation parameters is practical to perform in the human mind. This is a recitation of a mental process.)
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
A computer system comprising: one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; 
a frameset assembly engine configured to utilize the one or more hardware processors to: (This is a high level recitation of generic computer equipment and processes configured to perform the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	receive, from a distributed Synthetic Data as a Service (SDaaS) interface, a selection of a machine learning scenario from a plurality of machine learning scenarios; (This is a recitation of receiving data of a particular type and/or source to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h). Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
	retrieve, from a seeding taxonomy (The recitation of retrieving a result of performing an abstract idea from a “seeding taxonomy” is a high level recitation of generic computer equipment and processes. This amounts to no more than instructions to apply the abstract idea using a generic computer, and is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f). Moreover, sending or receiving data and storing and retrieving information in memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network and example iv. Storing and retrieving information in memory. )
	… cause the SDaaS interface to prompt …in association with presenting a representation of the relevant proper subset of the plurality of categories of variation parameters as suggested variation parameters for the selected machine learning scenario. (Causing the interface to prompt for input and presenting a representation of the relevant proper subset recites only the idea of a solution or outcome (i.e., not technical details of the prompt or presentation are provided). The computer is used merely as a tool to implement an existing process of outputting data, and the claim has broad applicability across many fields of endeavor. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	Claim 1 does not reflect an improvement to computer technology or any other technology.

Claim 2 recites at least the abstract idea identified above in the claim upon which it depends. Claim 2 further recites
wherein the seeding taxonomy is an adaptable seeding taxonomy. (To the extent that the limitation encompasses adapting the seeding taxonomy, this is a recitation of a mental process. For example, a person could adapt which scenarios map to which parameters.)
Claim 2 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the seeding taxonomy is an adaptable seeding taxonomy. (To the extent that the limitation is simply directed to a capability of the “seeding taxonomy”, this is a high level recitation of generic computer equipment configured to implement the abstract idea. Generic data structures are “adaptable” in the sense that they are capable of being adapted. The requirement that the “seeding taxonomy” be adaptable does not preclude this being generic computer equipment or processes. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 2 does not reflect an improvement to computer technology or any other technology.

Claim 3 recites at least the abstract idea identified above in the claim upon which it depends. Claim 3 further recites
 use a feedback loop that tracks selected categories of variation parameters associated with frameset generation requests (A person could practically implement this process in the human mind. For example, a person could keep track of differences between selected parameters and suggested parameters and adjust future suggestions based on the difference between the two.)
Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the adaptable seeding taxonomy is configured to(To the extent that the limitation is simply directed to a capability of the “seeding taxonomy”, this is a high level recitation of generic computer equipment configured to implement the abstract idea. Generic data structures are “adaptable” in the sense that they are capable of being adapted. The requirement that the “seeding taxonomy” be adaptable does not preclude this being generic computer equipment or processes. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 3 does not reflect an improvement to computer technology or any other technology.

Claim 4 recites at least the abstract idea identified above in the claim upon which it depends. Claim 4 further recites
wherein the adaptable seeding taxonomy is configured to update based on a determined difference between selected categories of variation parameters and the suggested categories of variation parameters (A person could practically implement this process in the human mind. For example, a person could keep track of differences between selected parameters and suggested parameters and adjust future suggestions based on the difference between the two. A person could also practically determine the difference in the human mind.)
Claim 4 does not recite additional elements beyond those addressed above which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 4 does not reflect an improvement to computer technology or any other technology.

Claim 5 recites at least the abstract idea identified above in the claim upon which it depends. Claim 5 further recites
selected subset of the plurality of categories of variation parameters and an associated frameset generation request, and (Performing a selection of a subset of the plurality of categories of variation parameters and generation request is practical to perform in the human mind. This is a recitation of a mental process.)
Claim 5 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the frameset assembly engine is further configured to: (This is a high level recitation of generic computer equipment and processes configured to perform the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
receive, from the SDaaS interface, input identifying the (The recitation of receiving a result of performing an abstract idea from a “SDaaS interface” is a high level recitation of generic computer equipment and processes. This amounts to no more than instructions to apply the abstract idea using a generic computer, and is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f). Moreover, sending or receiving data and storing and retrieving information in memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network and example iv. Storing and retrieving information in memory. )
…generate a corresponding frameset package with frames that vary values of each category of the selected subset of the plurality of variation parameters. (This limitation recites only the idea of a solution or outcome (i.e., the idea of a frameset package with frames that vary values of each category of the selected subset of the plurality of variation parameters), which no indication as to how the generation is to be performed, and the limitation uses the computer as a tool to implement an existing generation process. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 5 does not reflect an improvement to computer technology or any other technology.

Claim 6 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein at least one category of the selected subset of the plurality of categories of variation parameters is from the suggested categories of variation parameters. (In the context of claim 5, this is a recitation of receiving information secondary to performing the abstract idea. More particularly, this is a recitation of receiving a selection of the result of the abstract idea. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h). Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
Claim 6 does not reflect an improvement to computer technology or any other technology.

Claim 7 recites at least the abstract idea identified above in the claim upon which it depends. 
	wherein the plurality of categories of variation parameters include latitude, longitude, angle of the sun, time of day, camera perspective, camera position and A to Z variability. (This is an attempt to limit the data used in performing the abstract idea (i.e., the output of the abstract idea) to a particular type of data, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 7 does not recite additional elements beyond those addressed above which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 7 does not reflect an improvement to computer technology or any other technology.

Claim 8 recites a computer storage media storing instructions including substantially similar subject matter to claim 1, including substantially the same abstract idea. 
Claim 8 recites the following additional elements which, considered individually and as an ordered combination with the additional elements addressed above with respect to claim 1, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: (This is a high level recitation of generic computer equipment and processes configured to perform the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 8 does not reflect an improvement to computer technology or any other technology.

Claims 9-14 recite substantially similar subject matter to claims 2-7, respectively, including substantially the same abstract idea, and fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea, considering the additional elements individually and as an ordered combination with the additional elements identified in claim 8.

Claim 15 recites a method including substantially similar subject matter to claim 5 (including the subject matter from claim 1), including substantially the same abstract idea.
Claim 15 recites substantially similar additional elements to those addressed above with respect to claim 5, and does not integrate abstract idea into a practical application or amount to significantly more than the abstract idea for the same reasons.
Claim 15 does not reflect an improvement to computer technology or any other technology.

Claims 16-20 recite substantially similar subject matter to claims 2-4 and 6-7, respectively, including substantially the same abstract idea, and fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea, considering the additional elements individually and as an ordered combination with the additional elements identified in claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Yakubovich” (US 2014/0079314 A1) in view of “Moravec” (US 2019/0180082 A1).

Regarding claim 1, Yakubovich teaches
A computer system comprising: (Figure 1)
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; (Figure 1, elements 104-110. See also [0051].)
a frameset assembly engine configured to utilize the one or more hardware processors to: (Figure 1, elements 104-110. See also [0051]. A “frameset assembly engine” is being interpreted as a hardware computing device configured to perform the claimed functions.)
receive, from a distributed Synthetic Data as a Service (SDaaS) interface, (Figure 1, element 114; [0100] indicates that the system may be accessed remotely via a GUI. Since the object processing device 100 generates synthetic data for use by the host computer [0150], this may be reasonably interpreted as a distributed SDaaS interface. The SDaaS is best described at [0006] of the instant published application, but does not include a special definition.) a selection of a machine learning scenario from a plurality of machine learning scenarios; (Figure 2, step 210 shows receiving a user input. [0063-0064] indicates that this may include a selection of a machine learning scenario and may be from “multiple predefined…vision tasks”. See also [0065]. The user may also select other options such as objects to include, which are taken to be part of the ML scenario.)
retrieve, from a seeding taxonomy that associates the plurality of machine learning scenarios with corresponding proper subsets of a plurality of categories of variation parameters, a relevant proper subset of the plurality of categories of variation parameters associated with the selected machine learning scenario by the seeding taxonomy; and … as suggested variation parameters for the selected machine learning scenario. ([0074] describes retrieving identifying characteristics of the objects to be generated based on a user input of a machine learning scenario (see [0064-0073]). This is further described at [0162-0164], where it is indicated that object and scene characteristics may be obtained from memory. The characteristics are interpreted as corresponding to categories of variation parameters. They are being interpreted as relevant because they may be retrieved based on the scenario.)
Yakubovich does not appear to explicitly teach 
cause the SDaaS interface to prompt for a selected subset of the plurality of categories of variation parameters in association with presenting a representation of the relevant proper subset of the plurality of categories of variation parameters
However, Moravec—directed to analogous art—teaches
cause the SDaaS interface to prompt for a selected subset of the plurality of categories of variation parameters in association with presenting a representation of the relevant proper subset of the plurality of categories of variation parameters (Abstract describes generating synthetic data. Figure 5, described in detail at [0079-0084], shows an exemplary GUI in which the parameters for generating the synthetic image are presented. Note that at least some of the parameters are available for selection such as elements 520-524. In the combination with Yakubovich, the parameters determined to be relevant to the scenario identified in the context of Yakubovich could be presented using a graphical user interface as taught by Moravec via the SDaaS interface taught by Yakubovich. To clarify, Yakubovich teaches both the determination of the parameters and an interface which allows interaction with a user. What Yakubovich fails to teach is an explicit presentation of those variation parameters, which is taught by Moravec as used to modify Yakubovich.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Yakubovich to present the variation parameters as taught by Moravec because this allows a user to set or review the settings for generating synthetic images as described by Moravec at [0083].
 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Yakubovich teaches
wherein the seeding taxonomy is an adaptable seeding taxonomy. ([0074] indicates that the library may be updated (i.e., is adaptable).)

Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Yakubovich teaches
wherein the adaptable seeding taxonomy is configured to use a feedback loop that tracks selected variation parameters associated with frameset generation requests. ([0074] indicates that the operator may alter the predefined parts and that these modified parts may be saved. Iteratively updating the library with characteristics used in different frameset generation requests falls is a feedback loop which tracks the selected variation parameters (since they are saved).)

Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Yakubovich teaches
wherein the frameset assembly engine is further configured to: (Figure 1, elements 104-110. See also [0051]. As described above, a “frameset assembly engine” is being interpreted as a hardware computing device configured to perform the claimed functions.)
receive, from the SDaaS interface, input identifying the selected subset of the plurality of categories of variation parameters and an associated frameset generation request, and (Figure 4, step 410-418, described at [0163-0167] for the various parameters that need to be determined. [0074] indicates that the characteristics may be further altered by an operator. This includes a target sampling schema of step 418, described at [0167]. This specifies how the sampling to obtain different parameter configurations is to be performed. Receipt of the data for generating a frameset is being interpreted as a frameset generation request.)
generate a corresponding frameset package with frames that vary values of each category of the selected subset of the plurality of variation parameters. (Figure 4, steps 420-424, described at [0168-0173] describe generating a frameset package comprising a plurality of images by sampling from a range of the selected parameters.)

Regarding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Yakubovich teaches
wherein at least one category of the selected subset of the plurality of categories of variation parameters is from the suggested categories of variation parameters. ([0074] indicates that a user may alter the predefined characteristics. In the event that a characteristic value or range of values is altered, but not removed, this corresponds to a selection of that characteristic.) 

	Regarding claim 8, Yakubovich teaches
	One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: ([0052] describes an embodiment as a computer storage medium storing instructions which are operable by one or more computing devices.)
	The remainder of claim 8 is substantially similar to claim 1; claim 8 is rejected with the same rationale, mutatis mutandis.

	Claims 9-10 and 12-13 recite substantially similar subject matter to claims 2-3 and 5-6, respectively, and are rejected with the same rationale in view of the rejection of claim 8, mutatis mutandis.

	Claim 15 recites a method which is substantially similar to the steps performed by the system of claim 5 (including the limitations from claim 1 upon which claim 5 depends); claim 15 is rejected with the same rationale, mutatis mutandis.

	Claims 16-17 and 19 recite substantially similar subject matter to claims 2-3 and 6, respectively, and are rejected with the same rationale in view of the rejection of claim 15, mutatis mutandis.

	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Yakubovich” (US 2014/0079314 A1) in view of “Moravec” (US 2019/0180082 A1), further in view of “Flinn” (US 2006/0200433 A1)

Regarding claim 4, the rejection of claim 2 is incorporated herein. Furthermore, Yakubovich teaches 
	wherein the adaptable seeding taxonomy is configured to update … selected categories of variation parameters and the suggested categories of variation parameters. ([0074] indicates that the operator may alter the predefined parts and that these modified parts may be saved. Iteratively updating the library with characteristics used in different frameset generation requests falls is a feedback loop which tracks the selected variation parameters (since they are saved).)
	The combination of Yakubovich and Moravec does not appear to explicitly teach 
	wherein the adaptable seeding taxonomy is configured to update based on a determined difference between selected categories of variation parameters and the suggested categories of variation parameters.
	However, Flinn—directed to analogous art—teaches
	wherein the adaptable seeding taxonomy is configured to update based on a determined difference between selected categories of variation parameters and the suggested categories of variation parameters. (Flinn, Abstract describes a self-modifying system, which modifies itself in response to user feedback. [0356] describes adapting future recommendations in response to comparing selection by a user to suggested options. In the combination with Yakubovich and Moravec, Yakubovich and Moravec already teach an adaptable seeding taxonomy which suggests categories of variation parameters and receives selections of categories of variation parameters as described above. In the combination with Flinn, the self-modifying technique taught by Flinn would be applied to the particular context taught by Yakubovich and Moravec.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Yakubovich and Moravec to use a self-modifying mechanism as taught by Flinn because this allows the system to adapts to changing circumstances and user requirements and preferences as described by Flinn at [0005].

	Claims 11 and 18 recite substantially similar subject matter to claim 4 and are rejected with the same rationale in view of the rejections of claims 8 and 15, mutatis mutandis.

	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Yakubovich” (US 2014/0079314 A1) in view of “Moravec” (US 2019/0180082 A1), further in view of “Wrenninge” (US 10,235,601 B1), and further in view of “Georgis” (US 2020/0074211 A1).

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Yakubovich teaches
	wherein the plurality of categories of variation parameters include … time of day (see [0107]), camera perspective ([0101]: viewing angle, [0144]: camera orientation), camera position (see [0144]) 
	Yakubovich and Moravec does not appear to explicitly teach 
	latitude, longitude, angle of the sun, … and A to Z variability.
	However, Wrenninge—directed to analogous art—teaches
	wherein the plurality of variation parameters include latitude, longitude, angle of the sun, (Abstract describes a method for synthetic data set generation including determining a set of parameter values. Column 9, lines 40-50 describe the parameters including lighting parameters such as latitude, longitude and sun position, direction, angle and intensity.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Yakubovich to include these parameters because the techniques taught by Wrenninge allow for coverage of a large number of real-world scenarios as described by Wrenninge at column 3, lines 51 through column 4, line 12. That is, increasing the number of parameters available to the system allows for a larger number of scenarios to be covered by the synthetic image generation system.
	The combination of Yakubovich, Moravec, and Wrenninge does not appear to explicitly teach 
	wherein the plurality of variation parameters include …A to Z variability.
	However, Georgis—directed to analogous art—teaches
	wherein the plurality of variation parameters include …A to Z variability. (Abstract describes generating a plurality of synthetic images including license plate images. [0021,0042] indicates that font style may be a varied parameter. This is interpreted as falling within the broadest reasonable interpretation of A to Z variability, which is described in the instant published specification at [0043].)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Yakubovich to include A to Z variability among parameters as taught by Georgis because this allows for the training of models which can accurately detect license plates in a variety of conditions as taught by Georgis at [0011]. That is, incorporation of A to Z variability into the synthetic dataset parameters improves the ability for a machine learning model to learn vision tasks which include text recognition. 
 
	Claims 14 and 20 are substantially similar to claim 7 and are rejected with the same rationale in view of the rejections of claims 8 and 15, mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121